
	
		I
		111th CONGRESS
		2d Session
		H. R. 5982
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2010
			Mr. Levin (for
			 himself, Mr. Owens,
			 Mr. Murphy of New York,
			 Mr. Stark,
			 Mr. Lewis of Georgia,
			 Mr. Blumenauer,
			 Mr. Pascrell,
			 Ms. Berkley,
			 Mr. Crowley,
			 Mr. Van Hollen,
			 Mr. Davis of Illinois,
			 Mr. Arcuri,
			 Mr. Barrow,
			 Mr. Garamendi,
			 Ms. Giffords,
			 Mr. Hill, Mr. Kratovil, Mr.
			 Perriello, Mr. Kind,
			 Mr. Israel,
			 Ms. Chu, and
			 Ms. Kosmas) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means, and in addition to the Committee on the
			 Budget, for a period to
			 be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee concerned;
			 which was considered and failed of passage
		
		A BILL
		To amend the Internal Revenue Code of 1986 to repeal the
		  expansion of certain information reporting requirements to corporations and to
		  payments for property, to eliminate loopholes which encourage companies to move
		  operations offshore, and for other purposes.
	
	
		1.Short title; amendment of
			 1986 Code; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Small Business Tax Relief Act
			 of 2010.
			(b)Amendment of
			 1986 CodeExcept as otherwise expressly provided, whenever in
			 this Act an amendment or repeal is expressed in terms of an amendment to, or
			 repeal of, a section or other provision, the reference shall be considered to
			 be made to a section or other provision of the Internal Revenue Code of
			 1986.
			(c)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; amendment of 1986 Code; table of
				contents.
					Title I—Repeal of certain information reporting
				requirements
					Sec. 101. Repeal of expansion of certain information reporting
				requirements to corporations and to payments for property.
					Title II—Revenue provisions
					Subtitle A—Foreign provisions
					Sec. 201. Rules to prevent splitting foreign tax credits from
				the income to which they relate.
					Sec. 202. Denial of foreign tax credit with respect to foreign
				income not subject to United States taxation by reason of covered asset
				acquisitions.
					Sec. 203. Separate application of foreign tax credit
				limitation, etc., to items resourced under treaties.
					Sec. 204. Limitation on the amount of foreign taxes deemed paid
				with respect to section 956 inclusions.
					Sec. 205. Special rule with respect to certain redemptions by
				foreign subsidiaries.
					Sec. 206. Modification of affiliation rules for purposes of
				rules allocating interest expense.
					Sec. 207. Termination of special rules for interest and
				dividends received from persons meeting the 80-percent foreign business
				requirements.
					Sec. 208. Source rules for income on guarantees.
					Sec. 209. Limitation on extension of statute of limitations for
				failure to notify Secretary of certain foreign transfers.
					Subtitle B—Other revenue provisions
					Sec. 211. Required minimum 10-year term, etc., for grantor
				retained annuity trusts.
					Sec. 212. Crude tall oil ineligible for cellulosic biofuel
				producer credit.
					Sec. 213. Increase in information return penalties.
					Sec. 214. Treatment of securities of a controlled corporation
				exchanged for assets in certain reorganizations.
					Title III—Paygo compliance
					Sec. 301. Paygo compliance.
				
			IRepeal of certain
			 information reporting requirements
			101.Repeal of expansion
			 of certain information reporting requirements to corporations and to payments
			 for propertySection 9006 of
			 the Patient Protection and Affordable Care Act is repealed. Each provision of
			 law amended by such section is amended to read as such provision would read if
			 such section had never been enacted.
			IIRevenue
			 provisions
			AForeign
			 provisions
				201.Rules to prevent
			 splitting foreign tax credits from the income to which they relate
					(a)In
			 generalSubpart A of part III
			 of subchapter N of chapter 1 is amended by adding at the end the following new
			 section:
						
							909.Suspension of
				taxes and credits until related income taken into account
								(a)In
				generalIf there is a foreign
				tax credit splitting event with respect to a foreign income tax paid or accrued
				by the taxpayer, such tax shall not be taken into account for purposes of this
				title before the taxable year in which the related income is taken into account
				under this chapter by the taxpayer.
								(b)Special rules
				with respect to section 902 corporationsIf there is a foreign tax credit splitting
				event with respect to a foreign income tax paid or accrued by a section 902
				corporation, such tax shall not be taken into account—
									(1)for purposes of
				section 902 or 960, or
									(2)for purposes of
				determining earnings and profits under section 964(a),
									before
				the taxable year in which the related income is taken into account under this
				chapter by such section 902 corporation or a domestic corporation which meets
				the ownership requirements of subsection (a) or (b) of section 902 with respect
				to such section 902 corporation.(c)Special
				rulesFor purposes of this section—
									(1)Application to
				partnerships, etcIn the case
				of a partnership, subsections (a) and (b) shall be applied at the partner
				level. Except as otherwise provided by the Secretary, a rule similar to the
				rule of the preceding sentence shall apply in the case of any S corporation or
				trust.
									(2)Treatment of
				foreign taxes after suspensionIn the case of any foreign income tax not
				taken into account by reason of subsection (a) or (b), except as otherwise
				provided by the Secretary, such tax shall be so taken into account in the
				taxable year referred to in such subsection (other than for purposes of section
				986(a)) as a foreign income tax paid or accrued in such taxable year.
									(d)DefinitionsFor
				purposes of this section—
									(1)Foreign tax
				credit splitting eventThere
				is a foreign tax credit splitting event with respect to a foreign income tax if
				the related income is (or will be) taken into account under this chapter by a
				covered person.
									(2)Foreign income
				taxThe term foreign
				income tax means any income, war profits, or excess profits tax paid or
				accrued to any foreign country or to any possession of the United
				States.
									(3)Related
				incomeThe term related income means, with respect
				to any portion of any foreign income tax, the income (or, as appropriate,
				earnings and profits) to which such portion of foreign income tax
				relates.
									(4)Covered
				personThe term covered person means, with respect
				to any person who pays or accrues a foreign income tax (hereafter in this
				paragraph referred to as the payor)—
										(A)any entity in
				which the payor holds, directly or indirectly, at least a 10 percent ownership
				interest (determined by vote or value),
										(B)any person which
				holds, directly or indirectly, at least a 10 percent ownership interest
				(determined by vote or value) in the payor,
										(C)any person which
				bears a relationship to the payor described in section 267(b) or 707(b),
				and
										(D)any other person
				specified by the Secretary for purposes of this paragraph.
										(5)Section 902
				corporationThe term section 902 corporation means
				any foreign corporation with respect to which one or more domestic corporations
				meets the ownership requirements of subsection (a) or (b) of section
				902.
									(e)RegulationsThe
				Secretary may issue such regulations or other guidance as is necessary or
				appropriate to carry out the purposes of this section, including regulations or
				other guidance which provides—
									(1)appropriate
				exceptions from the provisions of this section, and
									(2)for the proper
				application of this section with respect to hybrid
				instruments.
									.
					(b)Clerical
			 amendmentThe table of
			 sections for subpart A of part III of subchapter N of chapter 1 is amended by
			 adding at the end the following new item:
						
							
								Sec. 909. Suspension of taxes and credits until related income
				taken into
				account.
							
							.
					(c)Effective
			 dateThe amendments made by this section shall apply to—
						(1)foreign income taxes (as defined in section
			 909(d) of the Internal Revenue Code of 1986, as added by this section) paid or
			 accrued after December 31, 2010; and
						(2)foreign income
			 taxes (as so defined) paid or accrued by a section 902 corporation (as so
			 defined) on or before such date (and not deemed paid under section 902(a) or
			 960 of such Code on or before such date), but only for purposes of applying
			 sections 902 and 960 with respect to periods after such date.
						Section
			 909(b)(2) of the Internal Revenue Code of 1986, as added by this section, shall
			 not apply to foreign income taxes described in paragraph (2).202.Denial of
			 foreign tax credit with respect to foreign income not subject to United States
			 taxation by reason of covered asset acquisitions
					(a)In
			 generalSection 901 is
			 amended by redesignating subsection (m) as subsection (n) and by inserting
			 after subsection (l) the following new subsection:
						
							(m)Denial of
				foreign tax credit with respect to foreign income not subject to United States
				taxation by reason of covered asset acquisitions
								(1)In
				generalIn the case of a
				covered asset acquisition, the disqualified portion of any foreign income tax
				determined with respect to the income or gain attributable to the relevant
				foreign assets—
									(A)shall not be taken
				into account in determining the credit allowed under subsection (a), and
									(B)in the case of a
				foreign income tax paid by a section 902 corporation (as defined in section
				909(d)(5)), shall not be taken into account for purposes of section 902 or
				960.
									(2)Covered asset
				acquisitionFor purposes of this section, the term covered
				asset acquisition means—
									(A)a qualified stock
				purchase (as defined in section 338(d)(3)) to which section 338(a)
				applies,
									(B)any transaction
				which—
										(i)is
				treated as an acquisition of assets for purposes of this chapter, and
										(ii)is treated as the
				acquisition of stock of a corporation (or is disregarded) for purposes of the
				foreign income taxes of the relevant jurisdiction,
										(C)any acquisition of
				an interest in a partnership which has an election in effect under section 754,
				and
									(D)to the extent
				provided by the Secretary, any other similar transaction.
									(3)Disqualified
				portionFor purposes of this
				section—
									(A)In
				generalThe term disqualified portion means, with
				respect to any covered asset acquisition, for any taxable year, the ratio
				(expressed as a percentage) of—
										(i)the aggregate
				basis differences (but not below zero) allocable to such taxable year under
				subparagraph (B) with respect to all relevant foreign assets, divided by
										(ii)the income on
				which the foreign income tax referred to in paragraph (1) is determined (or, if
				the taxpayer fails to substantiate such income to the satisfaction of the
				Secretary, such income shall be determined by dividing the amount of such
				foreign income tax by the highest marginal tax rate applicable to such income
				in the relevant jurisdiction).
										(B)Allocation of
				basis differenceFor purposes of subparagraph (A)(i)—
										(i)In
				generalThe basis difference with respect to any relevant foreign
				asset shall be allocated to taxable years using the applicable cost recovery
				method under this chapter.
										(ii)Special rule
				for disposition of assetsExcept as otherwise provided by the
				Secretary, in the case of the disposition of any relevant foreign asset—
											(I)the basis
				difference allocated to the taxable year which includes the date of such
				disposition shall be the excess of the basis difference with respect to such
				asset over the aggregate basis difference with respect to such asset which has
				been allocated under clause (i) to all prior taxable years, and
											(II)no basis
				difference with respect to such asset shall be allocated under clause (i) to
				any taxable year thereafter.
											(C)Basis
				difference
										(i)In
				generalThe term basis difference means, with
				respect to any relevant foreign asset, the excess of—
											(I)the adjusted basis of such asset
				immediately after the covered asset acquisition, over
											(II)the adjusted
				basis of such asset immediately before the covered asset acquisition.
											(ii)Built-in loss
				assetsIn the case of a relevant foreign asset with respect to
				which the amount described in clause (i)(II) exceeds the amount described in
				clause (i)(I), such excess shall be taken into account under this subsection as
				a basis difference of a negative amount.
										(iii)Special rule
				for section 338 electionsIn the case of a covered asset
				acquisition described in paragraph (2)(A), the covered asset acquisition shall
				be treated for purposes of this subparagraph as occurring at the close of the
				acquisition date (as defined in section 338(h)(2)).
										(4)Relevant foreign
				assetsFor purposes of this section, the term relevant
				foreign asset means, with respect to any covered asset acquisition, any
				asset (including any goodwill, going concern value, or other intangible) with
				respect to such acquisition if income, deduction, gain, or loss attributable to
				such asset is taken into account in determining the foreign income tax referred
				to in paragraph (1).
								(5)Foreign income
				taxFor purposes of this
				section, the term foreign income tax means any income, war
				profits, or excess profits tax paid or accrued to any foreign country or to any
				possession of the United States.
								(6)Taxes allowed as
				a deduction, etcSections 275 and 78 shall not apply to any tax
				which is not allowable as a credit under subsection (a) by reason of this
				subsection.
								(7)RegulationsThe
				Secretary may issue such regulations or other guidance as is necessary or
				appropriate to carry out the purposes of this subsection, including to exempt
				from the application of this subsection certain covered asset acquisitions, and
				relevant foreign assets with respect to which the basis difference is de
				minimis.
								.
					(b)Effective
			 date
						(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to covered asset acquisitions (as defined in
			 section 901(m)(2) of the Internal Revenue Code of 1986, as added by this
			 section) after December 31, 2010.
						(2)Transition
			 ruleThe amendments made by
			 this section shall not apply to any covered asset acquisition (as so defined)
			 with respect to which the transferor and the transferee are not related if such
			 acquisition is—
							(A)made pursuant to a
			 written agreement which was binding on May 20, 2010, and at all times
			 thereafter;
							(B)described in a
			 ruling request submitted to the Internal Revenue Service on or before such
			 date; or
							(C)described on or
			 before such date in a public announcement or in a filing with the Securities
			 and Exchange Commission.
							(3)Related
			 personsFor purposes of this
			 subsection, a person shall be treated as related to another person if the
			 relationship between such persons is described in section 267 or 707(b) of the
			 Internal Revenue Code of 1986.
						203.Separate
			 application of foreign tax credit limitation, etc., to items resourced under
			 treaties
					(a)In
			 generalSubsection (d) of
			 section 904 is amended by redesignating paragraph (6) as paragraph (7) and by
			 inserting after paragraph (5) the following new paragraph:
						
							(6)Separate
				application to items resourced under treaties
								(A)In
				generalIf—
									(i)without regard to
				any treaty obligation of the United States, any item of income would be treated
				as derived from sources within the United States,
									(ii)under a treaty
				obligation of the United States, such item would be treated as arising from
				sources outside the United States, and
									(iii)the taxpayer
				chooses the benefits of such treaty obligation,
									subsections (a), (b), and (c) of
				this section and sections 902, 907, and 960 shall be applied separately with
				respect to each such item.(B)Coordination
				with other provisionsThis paragraph shall not apply to any item
				of income to which subsection (h)(10) or section 865(h) applies.
								(C)RegulationsThe Secretary may issue such regulations or
				other guidance as is necessary or appropriate to carry out the purposes of this
				paragraph, including regulations or other guidance which provides that related
				items of income may be aggregated for purposes of this
				paragraph.
								.
					(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
					204.Limitation on the
			 amount of foreign taxes deemed paid with respect to section 956
			 inclusions
					(a)In
			 generalSection 960 is
			 amended by adding at the end the following new subsection:
						
							(c)Limitation with
				respect to section 956 inclusions
								(1)In
				generalIf there is included
				under section 951(a)(1)(B) in the gross income of a domestic corporation any
				amount attributable to the earnings and profits of a foreign corporation which
				is a member of a qualified group (as defined in section 902(b)) with respect to
				the domestic corporation, the amount of any foreign income taxes deemed to have
				been paid during the taxable year by such domestic corporation under section
				902 by reason of subsection (a) with respect to such inclusion in gross income
				shall not exceed the amount of the foreign income taxes which would have been
				deemed to have been paid during the taxable year by such domestic corporation
				if cash in an amount equal to the amount of such inclusion in gross income were
				distributed as a series of distributions (determined without regard to any
				foreign taxes which would be imposed on an actual distribution) through the
				chain of ownership which begins with such foreign corporation and ends with
				such domestic corporation.
								(2)Authority to
				prevent abuseThe Secretary
				shall issue such regulations or other guidance as is necessary or appropriate
				to carry out the purposes of this subsection, including regulations or other
				guidance which prevent the inappropriate use of the foreign corporation’s
				foreign income taxes not deemed paid by reason of paragraph
				(1).
								.
					(b)Effective
			 dateThe amendment made by
			 this section shall apply to acquisitions of United States property (as defined
			 in section 956(c) of the Internal Revenue Code of 1986) after December 31,
			 2010.
					205.Special rule
			 with respect to certain redemptions by foreign subsidiaries
					(a)In
			 generalParagraph (5) of
			 section 304(b) is amended by redesignating subparagraph (B) as subparagraph (C)
			 and by inserting after subparagraph (A) the following new subparagraph:
						
							(B)Special rule in
				case of foreign acquiring corporationIn the case of any acquisition to which
				subsection (a) applies in which the acquiring corporation is a foreign
				corporation, no earnings and profits shall be taken into account under
				paragraph (2)(A) (and subparagraph (A) shall not apply) if more than 50 percent
				of the dividends arising from such acquisition (determined without regard to
				this subparagraph) would neither—
								(i)be
				subject to tax under this chapter for the taxable year in which the dividends
				arise, nor
								(ii)be includible in
				the earnings and profits of a controlled foreign corporation (as defined in
				section 957 and without regard to section
				953(c)).
								.
					(b)Effective
			 dateThe amendments made by
			 this section shall apply to acquisitions after December 31, 2010.
					206.Modification of
			 affiliation rules for purposes of rules allocating interest expense
					(a)In
			 generalSubparagraph (A) of
			 section 864(e)(5) is amended by adding at the end the
			 following:
						
							Notwithstanding the preceding
			 sentence, a foreign corporation shall be treated as a member of the affiliated
			 group if—(i)more than 50 percent of the gross income of
				such foreign corporation for the taxable year is effectively connected with the
				conduct of a trade or business within the United States, and
							(ii)at least 80
				percent of either the vote or value of all outstanding stock of such foreign
				corporation is owned directly or indirectly by members of the affiliated group
				(determined with regard to this
				sentence).
							.
					(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
					207.Termination of
			 special rules for interest and dividends received from persons meeting the
			 80-percent foreign business requirements
					(a)In
			 generalParagraph (1) of
			 section 861(a) is amended by striking subparagraph (A) and by redesignating
			 subparagraphs (B) and (C) as subparagraphs (A) and (B), respectively.
					(b)Grandfather rule
			 with respect to withholding on interest and dividends received from persons
			 meeting the 80-Percent foreign business requirements
						(1)In
			 generalSubparagraph (B) of section 871(i)(2) is amended to read
			 as follows:
							
								(B)The active foreign business percentage
				of—
									(i)any dividend paid
				by an existing 80/20 company, and
									(ii)any interest paid
				by an existing 80/20
				company.
									.
						(2)Definitions and
			 special rulesSection 871 is amended by redesignating subsections
			 (l) and (m) as subsections (m) and (n), respectively, and by inserting after
			 subsection (k) the following new subsection:
							
								(l)Rules relating
				to existing 80/20 companiesFor purposes of this subsection and
				subsection (i)(2)(B)—
									(1)Existing 80/20
				company
										(A)In
				generalThe term existing 80/20 company means any
				corporation if—
											(i)such corporation
				met the 80-percent foreign business requirements of section 861(c)(1) (as in
				effect before the date of the enactment of this subsection) for such
				corporation’s last taxable year beginning before January 1, 2011,
											(ii)such corporation
				meets the 80-percent foreign business requirements of subparagraph (B) with
				respect to each taxable year after the taxable year referred to in clause (i),
				and
											(iii)there has not
				been an addition of a substantial line of business with respect to such
				corporation after the date of the enactment of this subsection.
											(B)Foreign business
				requirements
											(i)In
				generalExcept as provided in
				clause (iv), a corporation meets the 80-percent foreign business requirements
				of this subparagraph if it is shown to the satisfaction of the Secretary that
				at least 80 percent of the gross income from all sources of such corporation
				for the testing period is active foreign business income.
											(ii)Active foreign
				business incomeFor purposes of clause (i), the term
				active foreign business income means gross income which—
												(I)is derived from
				sources outside the United States (as determined under this subchapter),
				and
												(II)is attributable
				to the active conduct of a trade or business in a foreign country or possession
				of the United States.
												(iii)Testing
				periodFor purposes of this
				subsection, the term testing period means the 3-year period
				ending with the close of the taxable year of the corporation preceding the
				payment (or such part of such period as may be applicable). If the corporation
				has no gross income for such 3-year period (or part thereof), the testing
				period shall be the taxable year in which the payment is made.
											(iv)Transition
				ruleIn the case of a taxable year for which the testing period
				includes 1 or more taxable years beginning before January 1, 2011—
												(I)a corporation
				meets the 80-percent foreign business requirements of this subparagraph if and
				only if the weighted average of—
													(aa)the
				percentage of the corporation's gross income from all sources that is active
				foreign business income (as defined in subparagraph (B) of section 861(c)(1)
				(as in effect before the date of the enactment of this subsection)) for the
				portion of the testing period that includes taxable years beginning before
				January 1, 2011, and
													(bb)the
				percentage of the corporation's gross income from all sources that is active
				foreign business income (as defined in clause (ii) of this subparagraph) for
				the portion of the testing period, if any, that includes taxable years
				beginning on or after January 1, 2011,
													is at
				least 80 percent, and(II)the active
				foreign business percentage for such taxable year shall equal the weighted
				average percentage determined under subclause (I).
												(2)Active foreign
				business percentageExcept as
				provided in paragraph (1)(B)(iv), the term active foreign business
				percentage means, with respect to any existing 80/20 company, the
				percentage which—
										(A)the active foreign
				business income of such company for the testing period, is of
										(B)the gross income
				of such company for the testing period from all sources.
										(3)Aggregation
				rulesFor purposes of
				applying paragraph (1) (other than subparagraphs (A)(i) and (B)(iv) thereof)
				and paragraph (2)—
										(A)In
				generalThe corporation referred to in paragraph (1)(A) and all
				of such corporation’s subsidiaries shall be treated as one corporation.
										(B)SubsidiariesFor purposes of subparagraph (A), the term
				subsidiary means any corporation in which the corporation
				referred to in subparagraph (A) owns (directly or indirectly) stock meeting the
				requirements of section 1504(a)(2) (determined by substituting 50
				percent for 80 percent each place it appears and without
				regard to section 1504(b)(3)).
										(4)RegulationsThe Secretary may issue such regulations or
				other guidance as is necessary or appropriate to carry out the purposes of this
				section, including regulations or other guidance which provide for the proper
				application of the aggregation rules described in paragraph
				(3).
									.
						(c)Conforming
			 amendments
						(1)Section 861 is
			 amended by striking subsection (c) and by redesignating subsections (d), (e),
			 and (f) as subsections (c), (d), and (e), respectively.
						(2)Paragraph (9) of
			 section 904(h) is amended to read as follows:
							
								(9)Treatment of
				certain domestic corporationsIn the case of any dividend treated as not
				from sources within the United States under section 861(a)(2)(A), the
				corporation paying such dividend shall be treated for purposes of this
				subsection as a United States-owned foreign
				corporation.
								.
						(3)Subsection (c) of
			 section 2104 is amended in the last sentence by striking or to a debt
			 obligation of a domestic corporation and all that follows and inserting
			 a period.
						(d)Effective
			 date
						(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to taxable years beginning after December 31,
			 2010.
						(2)Grandfather rule
			 for outstanding debt obligations
							(A)In
			 generalThe amendments made by this section shall not apply to
			 payments of interest on obligations issued before the date of the enactment of
			 this Act.
							(B)Exception for
			 related party debtSubparagraph (A) shall not apply to any
			 interest which is payable to a related person (determined under rules similar
			 to the rules of section 954(d)(3)).
							(C)Significant
			 modifications treated as new issuesFor purposes of subparagraph
			 (A), a significant modification of the terms of any obligation (including any
			 extension of the term of such obligation) shall be treated as a new
			 issue.
							208.Source rules
			 for income on guarantees
					(a)Amounts sourced
			 within the United StatesSubsection (a) of section 861 is amended by
			 adding at the end the following new paragraph:
						
							(9)GuaranteesAmounts
				received, directly or indirectly, from—
								(A)a noncorporate
				resident or domestic corporation for the provision of a guarantee of any
				indebtedness of such resident or corporation, or
								(B)any foreign person
				for the provision of a guarantee of any indebtedness of such person, if such
				amount is connected with income which is effectively connected (or treated as
				effectively connected) with the conduct of a trade or business in the United
				States.
								.
					(b)Amounts sourced
			 without the United StatesSubsection (a) of section 862 is
			 amended by striking and at the end of paragraph (7), by striking
			 the period at the end of paragraph (8) and inserting ; and, and
			 by adding at the end the following new paragraph:
						
							(9)amounts received, directly or indirectly,
				from a foreign person for the provision of a guarantee of indebtedness of such
				person other than amounts which are derived from sources within the United
				States as provided in section
				861(a)(9).
							.
					(c)Conforming
			 amendmentClause (ii) of section 864(c)(4)(B) is amended by
			 striking dividends or interest and inserting dividends,
			 interest, or amounts received for the provision of guarantees of
			 indebtedness.
					(d)Effective
			 dateThe amendments made by this section shall apply to
			 guarantees issued after the date of the enactment of this Act.
					209.Limitation on
			 extension of statute of limitations for failure to notify Secretary of certain
			 foreign transfers
					(a)In
			 generalParagraph (8) of
			 section 6501(c) is amended—
						(1)by striking
			 In the case of any information and inserting the
			 following:
							
								(A)In
				generalIn the case of any
				information
								;
				and
						(2)by adding at the
			 end the following:
							
								(B)Application to
				failures due to reasonable causeIf the failure to furnish the information
				referred to in subparagraph (A) is due to reasonable cause and not willful
				neglect, subparagraph (A) shall apply only to the item or items related to such
				failure.
								.
						(b)Effective
			 dateThe amendments made by this section shall take effect as if
			 included in section 513 of the Hiring Incentives to Restore Employment
			 Act.
					BOther revenue
			 provisions
				211.Required minimum
			 10-year term, etc., for grantor retained annuity trusts
					(a)In
			 generalSubsection (b) of
			 section 2702 is amended—
						(1)by redesignating
			 paragraphs (1), (2) and (3) as subparagraphs (A), (B), and (C), respectively,
			 and by moving such subparagraphs (as so redesignated) 2 ems to the
			 right;
						(2)by striking
			 For purposes of and inserting the following:
							
								(1)In
				generalFor purposes
				of
								;
						(3)by striking
			 paragraph (1) or (2) in paragraph (1)(C) (as so redesignated)
			 and inserting subparagraph (A) or (B); and
						(4)by adding at the
			 end the following new paragraph:
							
								(2)Additional
				requirements with respect to grantor retained annuitiesFor
				purposes of subsection (a), in the case of an interest described in paragraph
				(1)(A) (determined without regard to this paragraph) which is retained by the
				transferor, such interest shall be treated as described in such paragraph only
				if—
									(A)the right to
				receive the fixed amounts referred to in such paragraph is for a term of not
				less than 10 years,
									(B)such fixed
				amounts, when determined on an annual basis, do not decrease relative to any
				prior year during the first 10 years of the term referred to in subparagraph
				(A), and
									(C)the remainder
				interest has a value greater than zero determined as of the time of the
				transfer.
									.
						(b)Effective
			 dateThe amendments made by this section shall apply to transfers
			 made after the date of the enactment of this Act.
					212.Crude tall oil
			 ineligible for cellulosic biofuel producer credit
					(a)In
			 generalClause (iii) of
			 section 40(b)(6)(E) is amended—
						(1)by striking
			 or at the end of subclause (I);
						(2)by striking the
			 period at the end of subclause (II) and inserting , or;
						(3)by adding at the
			 end the following new subclause:
							
								(III)such fuel has an acid number greater than
				25.
								;
				and
						(4)by striking
			 unprocessed in the heading and inserting
			 certain.
						(b)Effective
			 dateThe amendment made by this section shall apply to fuels sold
			 or used on or after January 1, 2010.
					213.Increase in
			 information return penalties
					(a)Failure To file
			 correct information returns
						(1)In
			 generalSubsections (a)(1), (b)(1)(A), and (b)(2)(A) of section
			 6721 are each amended by striking $50 and inserting
			 $100.
						(2)Aggregate annual
			 limitationSubsections
			 (a)(1), (d)(1)(A), and (e)(3)(A) of section 6721 are each amended by striking
			 $250,000 and inserting $1,500,000.
						(b)Reduction where
			 correction within 30 days
						(1)In
			 generalSubparagraph (A) of section 6721(b)(1) is amended by
			 striking $15 and inserting $30.
						(2)Aggregate annual
			 limitationSubsections (b)(1)(B) and (d)(1)(B) of section 6721
			 are each amended by striking $75,000 and inserting
			 $250,000.
						(c)Reduction where
			 correction On or before August 1
						(1)In
			 generalSubparagraph (A) of section 6721(b)(2) is amended by
			 striking $30 and inserting $60.
						(2)Aggregate annual
			 limitationSubsections
			 (b)(2)(B) and (d)(1)(C) of section 6721 are each amended by striking
			 $150,000 and inserting $500,000.
						(d)Aggregate annual
			 limitations for persons with gross receipts of not more than
			 $5,000,000
						(1)In
			 generalParagraph (1) of
			 section 6721(d) is amended—
							(A)by striking
			 $100,000 in subparagraph (A) and inserting
			 $500,000;
							(B)by striking
			 $25,000 in subparagraph (B) and inserting
			 $75,000; and
							(C)by striking
			 $50,000 in subparagraph (C) and inserting
			 $200,000.
							(2)Technical
			 amendmentParagraph (1) of section 6721(d) is amended by striking
			 such taxable year and inserting such calendar
			 year.
						(e)Penalty in case
			 of intentional disregardParagraph (2) of section 6721(e) is amended
			 by striking $100 and inserting $250.
					(f)Adjustment for
			 inflationSection 6721 is amended by adding at the end the
			 following new subsection:
						
							(f)Adjustment for inflation
								(1)In generalIn the case of any calendar year beginning
				after 2014, each of the dollar amounts under subsections (a), (b), (d) (other
				than paragraph (2)(A) thereof), and (e) shall be increased by such dollar
				amount multiplied by the cost-of-living adjustment determined under section
				1(f)(3) determined by substituting calendar year 2011 for
				calendar year 1992 in subparagraph (B) thereof.
								(2)Additional
				adjustments made only every fifth yearNotwithstanding paragraph
				(1), in the case of any calendar year beginning after 2015 (other than every
				fifth calendar after 2015), each increase determined under paragraph (1) shall
				not exceed the amount of such increase determined for the preceding
				year.
								(3)RoundingIf any amount adjusted under paragraph
				(1)—
									(A)is not less than $75,000 and is not a
				multiple of $500, such amount shall be rounded to the next lowest multiple of
				$500, and
									(B)is not described in subparagraph (A) and is
				not a multiple of $10, such amount shall be rounded to the next lowest multiple
				of
				$10.
									.
					(g)Failure To
			 furnish correct payee statementsSection 6722 is amended to read
			 as follows:
						
							6722.Failure to
				furnish correct payee statements
								(a)Imposition of
				penalty
									(1)General
				ruleIn the case of each failure described in paragraph (2) by
				any person with respect to a payee statement, such person shall pay a penalty
				of $100 for each statement with respect to which such a failure occurs, but the
				total amount imposed on such person for all such failures during any calendar
				year shall not exceed $1,500,000.
									(2)Failures subject
				to penaltyFor purposes of paragraph (1), the failures described
				in this paragraph are—
										(A)any failure to
				furnish a payee statement on or before the date prescribed therefor to the
				person to whom such statement is required to be furnished, and
										(B)any failure to
				include all of the information required to be shown on a payee statement or the
				inclusion of incorrect information.
										(b)Reduction where
				correction in specified period
									(1)Correction
				within 30 daysIf any failure described in subsection (a)(2) is
				corrected on or before the day 30 days after the required filing date—
										(A)the penalty
				imposed by subsection (a) shall be $30 in lieu of $100, and
										(B)the total amount
				imposed on the person for all such failures during any calendar year which are
				so corrected shall not exceed $250,000.
										(2)Failures
				corrected on or before August 1If any failure described in
				subsection (a)(2) is corrected after the 30th day referred to in paragraph (1)
				but on or before August 1 of the calendar year in which the required filing
				date occurs—
										(A)the penalty
				imposed by subsection (a) shall be $60 in lieu of $100, and
										(B)the total amount
				imposed on the person for all such failures during the calendar year which are
				so corrected shall not exceed $500,000.
										(c)Exception for de
				minimis failures
									(1)In
				generalIf—
										(A)a payee statement
				is furnished to the person to whom such statement is required to be
				furnished,
										(B)there is a failure
				described in subsection (a)(2)(B) (determined after the application of section
				6724(a)) with respect to such statement, and
										(C)such failure is
				corrected on or before August 1 of the calendar year in which the required
				filing date occurs,
										for
				purposes of this section, such statement shall be treated as having been
				furnished with all of the correct required information.(2)LimitationThe
				number of payee statements to which paragraph (1) applies for any calendar year
				shall not exceed the greater of—
										(A)10, or
										(B)one-half of 1
				percent of the total number of payee statements required to be filed by the
				person during the calendar year.
										(d)Lower
				limitations for persons with gross receipts of not more than
				$5,000,000
									(1)In
				generalIf any person meets the gross receipts test of paragraph
				(2) with respect to any calendar year, with respect to failures during such
				calendar year—
										(A)subsection (a)(1)
				shall be applied by substituting $500,000 for
				$1,500,000,
										(B)subsection
				(b)(1)(B) shall be applied by substituting $75,000 for
				$250,000, and
										(C)subsection
				(b)(2)(B) shall be applied by substituting $200,000 for
				$500,000.
										(2)Gross receipts
				testA person meets the gross receipts test of this paragraph if
				such person meets the gross receipts test of section 6721(d)(2).
									(e)Penalty in case
				of intentional disregardIf 1 or more failures to which
				subsection (a) applies are due to intentional disregard of the requirement to
				furnish a payee statement (or the correct information reporting requirement),
				then, with respect to each such failure—
									(1)subsections (b),
				(c), and (d) shall not apply,
									(2)the penalty
				imposed under subsection (a)(1) shall be $250, or, if greater—
										(A)in the case of a
				payee statement other than a statement required under section 6045(b), 6041A(e)
				(in respect of a return required under section 6041A(b)), 6050H(d), 6050J(e),
				6050K(b), or 6050L(c), 10 percent of the aggregate amount of the items required
				to be reported correctly, or
										(B)in the case of a
				payee statement required under section 6045(b), 6050K(b), or 6050L(c), 5
				percent of the aggregate amount of the items required to be reported correctly,
				and
										(3)in the case of any
				penalty determined under paragraph (2)—
										(A)the $1,500,000
				limitation under subsection (a) shall not apply, and
										(B)such penalty shall
				not be taken into account in applying such limitation to penalties not
				determined under paragraph (2).
										(f)Adjustment for inflation
									(1)In generalIn the case of any calendar year beginning
				after 2014, each of the dollar amounts under subsections (a), (b), (d)(1), and
				(e) shall be increased by such dollar amount multiplied by the cost-of-living
				adjustment determined under section 1(f)(3) determined by substituting
				calendar year 2011 for calendar year 1992 in
				subparagraph (B) thereof.
									(2)Additional
				adjustments made only every fifth yearNotwithstanding paragraph
				(1), in the case of any calendar year beginning after 2015 (other than every
				fifth calendar after 2015), each increase determined under paragraph (1) shall
				not exceed the amount of such increase determined for the preceding
				year.
									(3)RoundingIf any amount adjusted under paragraph
				(1)—
										(A)is not less than $75,000 and is not a
				multiple of $500, such amount shall be rounded to the next lowest multiple of
				$500, and
										(B)is not described in subparagraph (A) and is
				not a multiple of $10, such amount shall be rounded to the next lowest multiple
				of
				$10.
										.
					(h)Effective
			 dateThe amendments made by this section shall apply with respect
			 to information returns required to be filed on or after January 1, 2011.
					214.Treatment of
			 securities of a controlled corporation exchanged for assets in certain
			 reorganizations
					(a)In
			 generalSection 361 is
			 amended by adding at the end the following new subsection:
						
							(d)Special rules
				for transactions involving section 355 distributionsIn the case of a reorganization described
				in section 368(a)(1)(D) with respect to which stock or securities of the
				corporation to which the assets are transferred are distributed in a
				transaction which qualifies under section 355—
								(1)this section shall
				be applied by substituting stock other than nonqualified preferred stock
				(as defined in section 351(g)(2)) for stock or
				securities in subsections (a) and (b)(1), and
								(2)the first sentence
				of subsection (b)(3) shall apply only to the extent that the sum of the money
				and the fair market value of the other property transferred to such creditors
				does not exceed the adjusted bases of such assets transferred (reduced by the
				amount of the liabilities assumed (within the meaning of section
				357(c))).
								.
					(b)Conforming
			 amendmentParagraph (3) of section 361(b) is amended by striking
			 the last sentence.
					(c)Effective
			 date
						(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to exchanges after the date of the enactment of
			 this Act.
						(2)Transition
			 ruleThe amendments made by
			 this section shall not apply to any exchange pursuant to a transaction which
			 is—
							(A)made pursuant to
			 an agreement which was binding on March 15, 2010, and at all times
			 thereafter;
							(B)described in a
			 ruling request submitted to the Internal Revenue Service on or before such
			 date; or
							(C)described on or
			 before such date in a public announcement or in a filing with the Securities
			 and Exchange Commission.
							IIIPaygo
			 compliance
			301.Paygo
			 complianceThe budgetary
			 effects of this Act, for the purpose of complying with the Statutory
			 Pay-As-You-Go Act of 2010, shall be determined by reference to the latest
			 statement titled Budgetary Effects of PAYGO Legislation for this
			 Act, submitted for printing in the Congressional Record by the Chairman of the
			 House Budget Committee, provided that such statement has been submitted prior
			 to the vote on passage.
			
